Title: To Alexander Hamilton from Nathan Rice, 16 March 1800
From: Rice, Nathan
To: Hamilton, Alexander



Sir
Oxford [Massachusetts] March 16th. 1800.

With the inclosed letter which I received from Lieutenant Flagg of my regiment, I transmit his commission, conceiving it proper to address it to you rather than the Secretary of War. I regret the resignation of this officer, as I had formed flattering expectations from his future services. He belongs to Captain Chandlers company, who also some time since resigned, as he informs me—he anxiously expects the acceptance of his resignation, and very reluctantly, pay[s] any attention to his company. I have considered that an Officers resignation, does not licence him to leave the service, that he must do duty, untill the acceptance of it by the Secretary. If I am right, will thank you to express it to me.

In examining and certifying the accounts of our Contractor for January & Februy. I felt dissatisfyed with the prices of his Hospital and other accounts. I had considered that he ought [to] have charged only the contract price for the provision, Spirit, & Candles—But he assured me they were the same he had charged at all the other posts, and that they were as low as could be supplyed by any body. On his suggestion that my certificate did not establish the price, that they would be curtailed at the office on examination if too high—I signed them—But on reflection I think it was wrong. For I do not conceive it possible for the auditor at Philadelphia to determine what were, or were not reasonable charges at the Posts where the supplies were made.
The subject of rank is to me productive of more trouble than any other. I fear I have made it so to you. I supposed when the commissions arrived, the relative rank of the Field officers at least would have been settled but I see nothing in them which determines it. The President has established rules which are to settle it in certain cases—but who is autherized to apply them, and call for the pretentions of the officers? When former services give no claim—the Commander in Chief is to determine. The Gentlemen at this Post have been very importunate, that I should address you on the subject—disputes frequently arrise—reference has been had to me—and satisfaction to the parties has not always been the result.
In the Inspection rolls, espentoons for the officers are inserted. I take it they are to be supplyed by the public. I wrote Colo Stevens respecting Standards, but none have been forwarded.
It gives me pain Sir thus frequently to address you on so triffling Subjects, being concious that more time than you can have is requisite to resolves all the questions which arrise in the establishment of a new army.
With great respect I am   Sir your Obed Servant

N: Rice Lt Colo Command14th Regt. of Infty
Major General Hamilton

